DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 8-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schuler et al. (20190364726) (“Schuler”).

Regarding claim 1, Schuler teaches a knife blade (100) for a cutting apparatus (400), comprising a substantially triangular cutting portion connected to and extending longitudinally on a fastening portion (442) , and two 5cutting  (452,454) which are arranged on the cutting portion, wherein each of the cutting edges have areas with tooth pitches (490,495) that are different from tooth pitches in other areas.


Regarding claim 8, Schuler teaches the knife blade is formed of one part and forms a double blade with a second knife blade (Figures 4,5-one part with two blades).  

Regarding claim 9, Schuler teaches a cutting apparatus with at least one oscillatingly driven knife strip at which is arranged a plurality of knife blades constructed according to claim 1 (Figure 2).  



Regarding claim 11, Schuler teaches a header with a cutting apparatus according to claim 9 (Figure 2).  

Regarding claim 12, Schuler teaches a chopping arrangement of a self-propelled harvesting machine with knife blades formed according to claim 1.
Allowable Subject Matter
Claims 3-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABIGAIL ANNE RISIC whose telephone number is (571)270-7819. The examiner can normally be reached 8-5, M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on 571-272-6998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABIGAIL A RISIC/Primary Examiner, Art Unit 3671                                                                                                                                                                                                        December 4, 2021